TIHEA~ORNEYGENERAL
                           OFTEXAS
                           AUSTIN.           TEXAS          787ll




                                   January     15,    1975


The Honorable Jim Clark                                      Opinion No.        H-   495
House of Representatives
Committee  on Labor                                          Re: Interrelationship    of
P. 0. Box 2910                                               acts regulating landscape
Austin, Texas   78767                                        architects   (Art. 249c, V. T. C. S. )
                                                             and plumbers     (Art. :6343-101,
                                                             V. T.C.S.)             :

Dear Mr.   Clark:

         You have asked our opinion on questions                    involving   landscape
architects.   Your first question asks:

                      Does Section 4(a) of Article    249c, authorizing
                 “procedural   rules and regulations     . . . setting
                 standards governing the connections        to any public                   ‘~
                 or private water supply by a landscape irrigator”
                 have the effect of authorizing    landscape irrigators
                 to install or repair such connections       without a
                 license under the Plumbing License Law?

       Section   4(a) of article     249c,    V. T. C. S.,          provides    in part:

                     The board shall promulgate    procedural   rules
                 and regulations,  consistent with the provisions    of this
                 Act, to govern the conduct of its business and proceedings,
                 and setting standards governing the connections      to any
                 public or private water supply by a landscape irrigator.
                 Notwithstanding  any other provision   of this Act, the
                 board shall not have any power or authority to amend
                 or enlarge upon any provision   of this Act by rule or
                 regulation or by rule or regulation to change the
                 meaning in any manner whatsoever      of any provision




                                               p.    2234
The Honorable   Jim Clark    page 2    (H-495)




                of this Act or to promulgate   any rule or regula-
                tion which is in any way contrary to the underlying
                and fundamental purposes of this Act or to make any
                ru1.e or regulation which is unreasonable,   arbitrary,
                capricious,   illegal, or unnecessary.

         Section 14 of the Plumbing License Law of 1947, article 6243-101,
V. T. C. S., prohibits a person from engaging in, working at or conducting
the business of plumbing unless such person is the holder of a valid
plumber’s    license.  For purposes of the Plumbing License Law of 1947,
plumbing is defined in section 2 of that Act as meaning and including:

                     (1) All piping, fixtures,   appurtenances   and
                appliances for a supply of water or gas, or both,
                for all personal or domestic purposes in and about
                buildings where a person or persons live, work
                or assemble;     all piping, fixtures,  appurtenances
                and appliances     outside a building connecting the
                building with the source of water or gas supply, or
                both, on the premises,       or the main in the street,
                alley or at the curb; all piping, fixtures,     appurtenances,
                appliances,    drain or waste pipes carrying waste water
                or sewage from or within a building lo the sewer service
                lateral at the curb or in the street or alley or other
                disposal terminal holding private or domestic        sewage:

                     (2) the installation,   repair and maintenance  of all
                piping, fixtures,     appurtenances  and appliances in and
                about buildings where a person or persons live, work
                or assemble,     for a supply of gas, water, or both, or
                disposal of waste water or sewage.

        Whether’ the installation   or repair    of a water   connection   by a
landscape architect constitutes pumbing is a question of fact which must
be determined according to the circumstances    of each case.   This office
cannot resolve such disputes.   To the extent that a particular action might
constitute plumbing under the definition given that term by the Legislature,




                                        pe 2235
The Honorable   Jim Clark     page 3     (H-495)




the Board of Landscape Architects    is not permitted to promulgate a rule
which would empawer its licensees      to perform that activity without a
plumbers license.    Section 12 of article 249~ prohibits a construction
of the landscape architects  act which repeals or amends a law affecting
or regulating another profession.

         Your second question inquires about the effect of the majority
rights law upon the minimum age established        by section 5a of article
249~.    Article 5923b extended the “rights,    privileges  and obligations
of a person who is 21 years of age ” to all persons at least 18 years of
age.    Except for one unrelated exception specified in the Act, the
statute provided that any “law, rule, regulation, or ordinance which
extends a right, privilege,   or obligation to a person on the basis of
a minimum age of 21, 20 or 19 years shall be interpreted as prescrib-
ing a minimum age of 18 years. ” We have held previously         that this
statute extends to persons 18 years of age all the rights formerly
granted to persons 21 years of age.      Attorney General Opinion H-82
(1973).

         It is our opinion that section 5a of article 249c, establishing   21
as the minimum age to apply for a landscape architects       license,  is
controlled by article 5923b, and that a person who meets all the other
requirements      set forth in the statute may apply for and obtain a landscape
architect’s   license if he is at least 18 years old.

                                SUMMARY

                      The Texas State Board of Landscape Architects
                may not authorize its licensees   to perform plumbing
                acts without a plumbing license.     Whether the installa-
                tion or repair of water connections   constitutes
                plumbing is a fact question which depends on the
                circumstances    of each case.   This office cannot
                resol.ve such disputes.   A person is eligible to be
                l.icensed as a landscape architect at the age of
                eighteen.

                                                   ry truly yours,




                                                          General    of Texas


                                    p.   2236
The Honorable   Jim Clark,   page 4     (H-495)




APPROVED:



u A
DAVID   M.   KENDALL,   First   kssistant




C. ROBERT HEATH,        Chairman
Opinion Committee




                                    p. 2237